IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41102

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 607
                                                 )
       Plaintiff-Respondent,                     )     Filed: July 3, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JANELLE RENEE HARRINGTON,                        )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         GUITIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Pursuant to a plea agreement, Janelle Renee Harrington pleaded guilty to and was
convicted of child custody interference, Idaho Code § 18-4506. The district court sentenced
Harrington to a unified term of five years with two years determinate, suspended the sentence,
and placed Harrington on supervised probation. Subsequently, Harrington admitted to violating
several terms of her probation. The district court revoked probation, ordered execution of the
original sentence, and retained jurisdiction. At the end of the retained jurisdiction period, the
district court relinquished jurisdiction. Harrington filed an Idaho Criminal Rule 35 motion for
reduction of her sentence, which the district court denied. Harrington appeals.




                                                1
       Assuming, arguendo, that the right to appeal from the denial of Harrington’s Rule 35
motion was not waived by terms of her plea agreement, we find no error in the district court’s
order. A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, including any new information submitted with Harrington’s Rule 35 motion, we
conclude no abuse of discretion has been shown. Therefore, the district court’s order denying
Harrington’s Rule 35 motion is affirmed.




                                              2